Case 2:18-cv-10000-SJO-PLA Document 5 Filed 11/29/18 Page 1 of 5 Page ID #:14




                                           2:18-cv-10000
Case 2:18-cv-10000-SJO-PLA Document 5 Filed 11/29/18 Page 2 of 5 Page ID #:15
Case 2:18-cv-10000-SJO-PLA Document 5 Filed 11/29/18 Page 3 of 5 Page ID #:16
Case 2:18-cv-10000-SJO-PLA Document 5 Filed 11/29/18 Page 4 of 5 Page ID #:17
   Case 2:18-cv-10000-SJO-PLA Document 5 Filed 11/29/18 Page 5 of 5 Page ID #:18


                  Court         Date of Admission   Current Standing
Northern District of Illinois       10/8/2010        Good Standing
Central District of Illinois       10/22/2013        Good Standing
Eastern District of Michigan        5/23/2018        Good Standing
Northern District of Ohio           9/10/2018        Good Standing
Northern District of Indiana        8/22/2017        Good Standing
Southern District of Indiana        1/10/2018        Good Standing
Northern District of Texas          5/15/2018        Good Standing
Southern District of Texas          7/6/2017         Good Standing
Eastern District of Texas           6/14/2017        Good Standing
Eastern District of Wisconsin       4/30/2018        Good Standing
Western District of Wisconsin       4/26/2018        Good Standing
District of Colorado                8/22/2017        Good Standing
State Bar of Illinois               5/6/2010         Good Standing
